DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
This application discloses and claims only subject matter disclosed in prior application: U.S. provisional application of the same title, U.S. provisional application No. 62/785,211, filed December 26, 2018, and names the inventor or at least one joint inventor named in the prior application. Therefore, the Examiner has considered the effective filing date to be December 26, 2018.

Election/Restrictions
Applicant’s election  without traverse of Group I: Claims 1-18 drawn to a method and system for generating intents for a response in the reply during telephonic interview on 04/27/2022 is acknowledged.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1 recites:
fixing a number of embeddings;
encoding each token of the response in a dense vector space with dimensions equal to the number of embeddings as a plurality of vectors;
extracting name entities using the plurality of vectors;
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents; and
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents.

The limitations of “fixing…”, “encoding…”, “extracting…”, “classifying…”, and “classifying…” as drafted cover human organizing of ideas. More specifically, a human determining fixed number of elements, such as words (i.e., embeddings); writing down each element or word of a response in a list (i.e., dense vector space) with fixed dimensions; identifying words (i.e., name entities); organizing sentences and determining the intent/sentiment/meaning of each sentence; and organizing paragraphs and determining the intent/sentiment/meaning of each paragraph.
The independent claim 11 recites:
an encoder for encoding each token of the response in a dense vector space with dimensions equal to at least 300 as a plurality of vectors, and representing sentences and paragraphs of the response in the dense vector space;
a plurality of models for performing at least one of extracting name entities using the plurality of vectors, classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents, and classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents.

The limitations of “an encoder for encoding…” and “a plurality of models for performing…” as drafted cover human organizing of ideas and/or performing an operation. More specifically, a human writing down each element or word of a response in a list (i.e., dense vector space) with fixed dimensions (i.e., 300 or more), writing down sentences and paragraphs of a response in the same space (e.g., notepad, list, etc); and a human performing a mathematical operation of pre-established relationships known (i.e., RNN) to select named entities (terms), organizing sentences and determining the intent/sentiment/meaning of each sentence; and organizing paragraphs and determining the intent/sentiment/meaning of each paragraph.
This judicial exception is not integrated into a practical application because for example: in [00182] of the as filed specification, “The machine may be a server computer, a client computer, a virtual machine, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
With respect to claims 2-9, 12-17, the claims recite:
Claim 2: wherein the number of embeddings are fixed at or more than 300.
This relates to an action. This reads on a human determining the number of elements/words (i.e., embeddings) to be 300 or more. No additional limitations are present.
Claim 3: further comprising extending a network to represent sentences and paragraphs of the response in the vector space.

This relates to a human organizing of ideas. This reads on a human writing down sentences and paragraphs of a response in the same space (e.g., notepad, list, etc). No additional limitations are present.
Claim 4 and 12: wherein the classifying the sentence level intents uses a first recurrent neural network (RNN), and the classifying the paragraph level intents uses a second RNN.

This relates to an operation. This reads on a human performing a mathematical operation of pre-established relationships known for the sentence- and the paragraph-level intents separately. No additional limitations are present.
Claim 5 and 13: wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM).

This relates to an operation. This reads on a human performing a mathematical operation of pre-established relationships known for the first and the second RNN computations from previous claims. No additional limitations are present.
Claim 6 and 14: wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models.

This relates to an operation. This reads on a human performing a mathematical operation of pre-established relationships known to organize each element/word. No additional limitations are present.
Claim 7 and 15: wherein the named entities are extracted using a RNN.
This relates to an operation. This reads on a human performing a mathematical operation of pre-established relationships known (i.e., RNN) to select named entities (terms). No additional limitations are present.
Claim 8: further comprising grouping sentences that are semantically similar.

This relates to a human organizing of ideas. This reads on identifying and organizing/grouping sentences with similar meanings. No additional limitations are present.
Claim 9 and 17: wherein the grouping uses a K-nearest neighbor algorithm.

This relates to an operation. This reads on a human performing a mathematical operation of pre-established relationships known (i.e., KNN algorithm) to organize/group sentences. No additional limitations are present.
Claim 16: further comprising a fourth modeling component for grouping sentences that are semantically similar.

This relates to an operation and a human organizing of ideas. This reads on a human performing a mathematical operation of pre-established relationships known (i.e., model component) to organize/group sentences with similar meaning. No additional limitations are present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum)

As to independent claim 1, He et al. teaches a method for generating intents for a response (see Col. 1, lines 20-32: (2) […] “Techniques and technologies described herein determine a response (e.g., a document, solution, answer, etc.) to the input, such as an answer to a query, based on the semantic representation of the input matching (e.g., being substantially similar to) a semantic representation of the response. An output including one or more relevant responses to the input can then be provided to the requestor.”) comprising: 
fixing a number of embeddings (see Col. 10, lines 14-20: “(58) In various examples, an initial mapping module, such as initial mapping module depicted in block 220, can calculate a vector X for each word of the word sequence 302 using a fixed hashing operator W.sub.h. The vector X(t) for the t-th word, W(t), can be represented as follows: X(t)=W.sub.hW(t).” Here, the hashing operator is interpreted to be used as commonly known in the art (https://en.wikipedia.org/wiki/Hash_function): as a tool to map data from arbitrary sized to a fixed size (i.e., fixed number of embeddings).); 
encoding each token of the response in a dense vector space with dimensions equal to the number of embeddings as a plurality of vectors (see Col. 2, lines 40-54 and Col. 8, lines 23-40: “(12) […] The computing system can sequentially process each word in the input, and, using a neural network, map the words one-by-one into in a hidden semantic space, replete with historical information. After each word is mapped, the computing system can determine a semantic representation for the input based on the value and dimensionality of the resulting natural embedding vector. (44) […] In various examples, the output of the mapping module may comprise a semantic representation of the input as a whole. In some examples, the output semantic representation may be determined by the hidden vector calculated after processing the last word of the input.” Here, it is interpreted that the hidden semantic space, which results in a natural embedding vector is associated with a dense vector space. Also, the dimensions equal to the number of embeddings as a plurality of vectors is interpreted to be associated with the size of the vectors outputted from the mapping module, which as mentioned in limitation above, have fixed-size (using hashing operator).); 
However, He et al. does not explicitly teach:
extracting name entities using the plurality of vectors 
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents; and 
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents
Loghmani does teach:
extracting name entities using the plurality of vectors (see Col. 23, lines 27-57: “(127) With the preprocessed user query, for each chunk of the chunked preprocessed user query process 1200 can perform the following steps. In step 1212, process 1200 can use a Name Entity Recognition (NER) ensemble to extract a domain specific name entity from the chunked preprocessed user query. In step 1214, process 1200 can use a sentient analysis technique to determine a sentiment of each chink of the chunked preprocessed user query. In step 1216, process 1200 can use a classification technique to produce one or more classes for each chunk of the chunked preprocessed user query.”); 
He et al.  and Loghmani are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. to incorporate the teachings of Loghmani of extracting name entities using the plurality of vectors which provides the benefit of reducing friction in content discovery and expediting the process of understanding a consumer's intent (see Col 1, lines 40-45 of Loghmani).

However, He et al. in combination with Loghmani do not explicitly teach:
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents; and 
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents

Kirshenbaum does teach:
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents (see ¶ [0026]: “In accordance with some embodiments, the semantic position identifier 104 processes each text item 106 by processing the sentences one at a time (such as in sequence). Rather than process a text item one sentence at a time, the semantic position identifier 104 can process other types of portions in the text item. The semantic position identifier 104 determines the appropriate senses for the word forms that appear in each sentence. […] Once the appropriate senses for the relevant words of a sentence are determined, the semantic positions of the respective senses (as determined from the position-based feature dictionary 110) are used for determining a semantic position of the sentence as a whole. Each of the sentences of the text item is processed in like manner to produce semantic positions for corresponding sentences.”); and 
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents (see ¶ [0027]: “In some embodiments, the semantic positions of the sentences can then be used for determining semantic positions of higher-level portions of the text item, such as paragraphs, sections, chapters, and so forth. For example, the semantic position of each paragraph is derived from semantic positions of sentences in the paragraph, the semantic positions of each section is derived from the semantic positions of the paragraphs in the section, and so forth. The semantic position(s) of the relevant portion of the text item, or the semantic positions of the entire text item (which can be calculated from semantic positions or portions of the text item) is then used by the text analysis software 102 (or other software) to perform tasks, such as identifying the relevant topic(s) for the text item based on the list of topics 122 (or any of the other tasks listed earlier).”). 
He et al.  in combination with Loghmani and Kirshenbaum are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination with Loghmani to incorporate the teachings Kirshenbaum of classifying individual sentences/paragraphs for the responses using the plurality of vectors to generate sentence/paragraph level intents which provides the benefit of identifying an accurate set of one or more topics for each item of textual data by allowing one or more topics to be identified based on semantics of a portion of a text item (i.e., sentence, paragraph).  ([0002 and 0046] of Kirshenbaum ).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 1 above, further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello).
Regarding claim 2, He et al. in combination with Loghmani and Kirshenbaum teach the limitations as in claim 1. 
However, He et al. in combination with Loghmani and Kirshenbaum do not explicitly teach:
wherein the number of embeddings are fixed at or more than 300
Lapiello does teach wherein the number of embeddings are fixed at or more than 300 (see Col. 6, lines 28-41: “(28) […] For example, embeddings can be used so that word indexes can be mapped to random vectors of a fixed size (e.g. 100, 200, 300). Those vectors can get their numbers fixed during the training procedure. FIG. 9B illustrates an example of a Deep Neural Network using convolutional layers and word embeddings written in Keras. The embeddings value can create a matrix of a number of words in the resume×size of the embedding vector.”). 
He et al.  in combination with Loghmani and Kirshenbaum and Lapiello are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention could have substituted the fixed number of embeddings in He et al.  in combination with Loghmani and Kirshenbaum to incorporate the teachings of Lapiello wherein the number of embeddings are fixed at or more than 300 in order to yield predictable results of having data with the same/fixed length. (See KSR v. Teleflex).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 1 above, further in view of Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.)

Regarding claim 3, He et al. in combination with Loghmani and Kirshenbaum teach the limitations as in claim 1. 
However, He et al. in combination with Loghmani and  Kirshenbaum do not explicitly teach:
the method further comprising extending a network to represent sentences and paragraphs of the response in the vector space
Yu et al. does teach the method further comprising extending a network to represent sentences and paragraphs of the response in the vector space (see ¶ [0027 and 0030] and Figs. 2 and 5-6: “[0027] […]One idea behind embodiments of the hierarchical framework is to exploit the temporal dependency among sentences in a paragraph, so that when producing the paragraph, the sentences are not generated independently. Instead, the generation of one sentence might be affected by the semantic context provided by the previous sentences. For example, in a video of cooking dishes, a sentence the person peeled the potatoes is more likely to occur, than the sentence the person turned on the stove, after the sentence the person took out some potatoes from the fridge. Towards this end, embodiments of the presented hierarchical framework comprise two generators—a sentence generator and a paragraph generator, in embodiments both of which use recurrent layers for language modeling. […] In embodiments, the embedding of the generated sentence is encoded by the output of the recurrent layer. At the high level, the paragraph generator takes the sentential embedding as input, and uses another recurrent layer to output the paragraph state, which is then used as the new initial state of the sentence generator (see Section C, below). [0030] The methods for NMT in computational linguistics generally follow the encoder-decoder paradigm. An encoder maps the source sentence to a fixed-length feature vector in the embedding space.”). 
He et al.  in combination with Loghmani and Kirshenbaum and Yu et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the elements as claimed and as taught by He et al. in combination with Loghmani and Kirshenbaum to incorporate the teachings of Yu et al. of the method further comprising extending a network to represent sentences and paragraphs of the response in the vector space in order to yield predictable results of considering the context of neighboring sentences (e.g., paragraph-related) instead of only single sentences. (See KSR v. Teleflex). 

Regarding claims 4, He et al. in combination with Loghmani and Kirshenbaum teach the limitations as in claim 1. 
However, He et al. in combination with Loghmani  and Kirshenbaum do not explicitly teach:
wherein the classifying the sentence level intents uses a first recurrent neural network (RNN), and
the classifying the paragraph level intents uses a second RNN
Yu et al. does teach 
wherein the classifying the sentence level intents uses a first recurrent neural network (RNN) (see ¶ [0035]: [0035] In embodiments, a paragraph generator is stacked with a sentence generator. In embodiments, the sentence generator comprises: 1) a Recurrent Neural Network (RNN) for language modeling; 2) a multimodal layer for integrating information from different sources; and 3) an attention model for selectively focusing on the input video features. In embodiments, the paragraph generator comprises another RNN which models the inter-sentence dependency.”), and 
the classifying the paragraph level intents uses a second RNN (see ¶ [0035]: “[0035] In embodiments, a paragraph generator is stacked with a sentence generator. In embodiments, the sentence generator comprises: 1) a Recurrent Neural Network (RNN) for language modeling; 2) a multimodal layer for integrating information from different sources; and 3) an attention model for selectively focusing on the input video features. In embodiments, the paragraph generator comprises another RNN which models the inter-sentence dependency.”).  
He et al.  in combination with Loghmani and Kirshenbaum and Yu et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the elements as claimed and as taught by He et al.  in combination with Loghmani and Kirshenbaum to incorporate the teachings of Yu et al. of wherein the classifying the sentence level intents uses a first recurrent neural network (RNN) and the classifying the paragraph level intents uses a second RNN in order to yield predictable results of recognizing sequential characteristics of data andusing patterns to predict scenarios by considering the context of neighboring sentences (e.g., paragraph-level) instead of only single sentences (e.g., sentence-level). (See KSR v. Teleflex). 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani), Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum)  and Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) as in claim 4 above, further in view of Wabgaonkar; Harshawardhan et al. (US 20190385595 A1 ; hereinafter referred to as Wabgaonkar et al.)

Regarding claims 5,  He et al. in combination with Loghmani, Kirshenbaum and Yu teach all the limitations as in claim 4 above.
However, He et al. in combination with Loghmani, Kirshenbaum and Yu do not explicitly teach:
wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM).
Wabgaonkar et al. does teach:
 wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM) (see ¶ [0013]: “[0013] In another aspect, the above-mentioned forward RNN includes a first forward RNN component output; the bidirectional RNN includes a first bidirectional RNN component and a second bidirectional RNN component; and the first forward RNN component output is input into the second bidirectional RNN component. ”).  
He et al.  in combination with Loghmani and  Kirshenbaum and Yu et al. and Wabgaonkar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination with Loghmani and Kirshenbaum and Yu et al.  to incorporate the teachings of Wabgaonkar et al. of wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM) which provides the benefit improves the accuracy of performing the functions of: (1) classify a user's speech act into a dialogue act category, (2) identify a user's intent, and (3) extract semantic constituents from the word sequence. (abstract of Wabgaonkar et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 1 above, further in view of Gandhe; Ankur et al. (US 10121467 B1; hereinafter referred to as Gandhe et al.)

Regarding claim 6, He et al. in combination with Loghmani and Kirshenbaum teach all the limitations as in claim 1 above.
However, He et al. in combination with Loghmani and Kirshenbaum do not explicitly teach:
wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models
Gandhe et al. does teach:
wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models (see Col. 25, lines 45-65: “(130) Thus, an N-gram may be represented by a word embedding vector that corresponds to how the N-gram is used in the example text that is analyzed to create the word embedding vector. The word embedding may be created using a neural network language model (NNLM). The NNLM may include a continues space language model, skip-gram language model, positional language model or other model.”).  
He et al. in combination with Loghmani and Kirshenbaum and Gandhe et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the elements as claimed and as taught by He et al. in combination with Loghmani and Kirshenbaum to incorporate the teachings of Gandhe et al.  of wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models in order to yield predictable results of predicting the meaning/intent of a token (i.e., word, term) given surrounding words. (See KSR v. Teleflex). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 1 above, further in view of Henry; Shawn (US 9892414 B1; hereinafter referred to as Henry)

Regarding claim 7, He et al. in combination with Loghmani, and Kirshenbaum teach all the limitations as in claim 1 above.
However, He et al. in combination with Loghmani, and Kirshenbaum do not explicitly teach:
wherein the named entities are extracted using a RNN
Henry does teach:
wherein the named entities are extracted using a RNN (see Col. 11, lines 29-43: “(66) Where the action corresponds to performing named entity recognition on one more messages received from the customer, a named entity recognition model may be used to process the messages and extract named entities. The named entity recognition model may also process the state vector. Any appropriate named entities may be extracted, such as named entities relating to an address, a phone number, or a name of the customer. Any appropriate named entity recognition model may be used, such as a classifier implemented with conditional random fields, a bidirectional recurrent neural network with conditional random field output, or an iterated dilated convolutions model. A named entity recognition model may also generate a recognized entities vector that represents the recognized entities, similar to the API request vector described above. ”).
He et al.  in combination with Loghmani and Kirshenbaum and Henry are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination with Loghmani and  Lapiello and Yu et al.  to incorporate the teachings of Henry of wherein the named entities are extracted using a RNN which provides the benefit of facilitating a response to a customer request using mathematical models (e.g., neural networks). (Col. 1, lines 61-65 of Henry).

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 1 above, further in view of SHEHATA SHADY et al. (WO 2011035425 A1; hereinafter referred to as Shady et al.)

Regarding claim 8, He et al. in combination with Loghmani and Kirshenbaum teach all the limitations as in claim 1 above.
However, He et al. in combination with Loghmani and Kirshenbaum do not explicitly teach:
the method further comprising grouping sentences that are semantically similar
Shady et al. does teach:
the method further comprising grouping sentences that are semantically similar (see ¶ [0074-0075]: “[0074][…] In one aspect of the invention, above dimensions provide a novel technique for establishing semantic distance, and can be implemented to a semantic engine and a computer program for enabling semantic analysis. [0075] In one aspect of the invention, the information referred to above for identifying text with related meaning is tracked, and the phrase separators and their words are grouped so as to establish groups of phrases of similar meaning. The weighting is then applied to such groups of phrases of similar meaning, so as to establish the ranking of the phrases, and thereby enable the extraction of keyphrases from the text. Therefore in this aspect, the keyphrases are extracted based on the frequency of phrases and also phrases of related meaning. It should be understood that, in establishing the groups of phrases having similar meaning different indicators of similarity of meaning may be used than those identified above, and also regarding the specific indicators identified above, depending on attributes of the text, different weight may be given based on application of one or more of the dimensions referenced above, i.e. semantic relations, semantic frames, conceptual meaning, and named entity.”).
He et al. in combination with Loghmani and Kirshenbaum and Shady et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. in combination with Loghmani and Kirshenbaum to incorporate the teachings of Shady et al. of the method further comprising grouping sentences that are semantically similar which provides the benefit of allowing for the identification of keyphrases that are integral to the meaning of the text. ([0027] of Shady et al.).

Regarding claims 9, He et al. in combination with Loghmani, Kirshenbaum, and Shady et al. teach all the limitations as in claim 8 above.
Shady et al. further teaches:
wherein the grouping uses a K-nearest neighbor algorithm (see ¶ [0032]: “[0032] Phrases generated may be subject, verb, and object. In addition, phrase separators can be identified by intelligent classifiers that are trained on annotated examples. Intelligent classifiers may implement or may be embodied by common classification algorithms such as Support Vector Machine (SVM), k Nearest Neighbor (kNN), etc. These classification techniques may be trained on sentences that have predetermined phrase separators to generate a model. This model is used to identify phrase separators in new sentences. [0033] A variety of phrase separator methods may be applied by the present invention. The one or more phrase separator methods applied may depend upon the type of text that the one or more keyphrases are to be extracted from. In one embodiment of the present invention an intelligent classifier may be utilized to extract specific words from one or more sentences within a text. Each specific word may be a phrase separator.”). 
He et al. in combination with Loghmani and Kirshenbaum and Shady et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. in combination with Loghmani and Kirshenbaum to incorporate the teachings of Shady et al. of wherein the grouping uses a K-nearest neighbor algorithm which provides the benefit of allowing for the identification of keyphrases that are integral to the meaning of the text. ([0027] of Shady et al.).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani), Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum)  and SHEHATA SHADY et al. (WO 2011035425 A1; hereinafter referred to as Shady et al.) as in claim 8 above, and further in view of He; Pengcheng et al. (US 20200005503 A1; hereinafter referred to as He; Pengcheng et al.) and DEVESA; Arturo (US 20200097814 A1; hereinafter referred to as Devesa).

Regarding claim 10, He et al. in combination with Loghmani, Kirshenbaum and Shady et al. teach all the limitations as in claim 8 above.
Shady et al. further teaches: 
the grouping of sentences (based in semantic similarity as discussed in claim 8: see ¶ [0074-0075] citations as in claim 8).
However, He et al. in combination with Loghmani, Kirshenbaum and Shady et al. do not explicitly teach: 
the method further comprising training a recurrent neural network for classifying the sentence level intents using the grouping of sentences above a threshold number
He; Pengcheng et al. do teach: 
the method further comprising training a (see [0061 and 0079]: “[0061] As can be seen, semantic similarity between source strings 401A-401P does not necessarily mean that the source strings 401A-401P are associated with a same intent. To help ensure that the intent (associated pattern or color) is correct, a human in the review workflow (e.g., 140) can be used to edit the intent or the intent classifier 122 can be used to determine the pattern or color. The intent classifier 122 can be implemented using a neural network trained on vetted input-output examples of input strings and corresponding output intents. [0079] In Example 8, Example 7 further includes, wherein sentences associated with the topic are used to train the intent classifier.” Here, the sentences associated with the topic are interpreted as associated with the grouping of sentences (as taught by Shady et al. in claim 8) above a threshold number.)
He et al. in combination with Loghmani, Kirshenbaum and Shady et al.  and He; Pengcheng et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. in combination with Loghmani, Kirshenbaum and Shady et al. to incorporate the teachings of He; Pengcheng et al.of the method further comprising training a neural network for classifying the sentence level intents using the grouping of sentences above a threshold number which provides the benefit of ensuring the intent is correct ([0115] of He; Pengcheng et al.).

However, He et al. in combination with Loghmani, Kirshenbaum and Shady et al. and He; Pengcheng et al. do not explicitly teach: 
a recurrent neural network for classifying the sentence level intents 
Devesa does teach:
a recurrent neural network for classifying the sentence level intents 
 (see ¶ [0091 and 0110]: “[0091] In an embodiment of the present disclosure, the virtual medical assistant system 204 uses a second RNN to update the corpus of medical-training dataset with acquired information from the bi-directional conversation. In an embodiment of the present disclosure, the second RNN is a semantic RNN. Further, the semantic RNN takes the encoded semantic states from conversation network (first RNN network) as input. Furthermore, the semantic RNN uses the semantic states to inform next follow-up question to continue the bi-directional conversation. In addition, the semantic RNN uses the semantic states to inform useful medical facts for the user 102 based on the context of the conversation to continue the bi-directional conversation. [0110] In an example, the virtual medical assistant system 204 enables the bi-directional conversation by prompting the user 102 for enquiring a question. Further, the user 102 enquires the question from the virtual medical assistant system 204. The virtual medical assistant system 204 tokenizes the enquired question. Further, the virtual medical assistant system 204 performs sentence embedding of the enquired question using the trained RNN. The sentence embedding is compared with the embedding of all answers present in the training set using similarity measure. Further, the virtual medical assistant system 204 interactively replies to the user 102 with ten highest ranking answers.”).
He et al. in combination with Loghmani, Kirshenbaum and Shady et al.  and Devesa are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. in combination with Loghmani, Kirshenbaum and Shady et al.   to incorporate the teachings of Devesa of the method further comprising training a recurrent neural network for classifying the sentence level intents using the grouping of sentences above a threshold number which provides the benefit of using semantic states to inform next follow-up questions to continue a bi-directional conversation ([0091] of Devesa).

Claim 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello), Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) and Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum).

As to independent claim 11, He et al. teaches a system for generating intents for a response comprising: 
an encoder for encoding each token of the response in a dense vector space see Col. 2, lines 40-54 and Col. 8, lines 23-40 of He et al. as in claim 1: “(12) […] The computing system can sequentially process each word in the input, and, using a neural network, map the words one-by-one into in a hidden semantic space, replete with historical information. After each word is mapped, the computing system can determine a semantic representation for the input based on the value and dimensionality of the resulting natural embedding vector. (44) […] In various examples, the output of the mapping module may comprise a semantic representation of the input as a whole. In some examples, the output semantic representation may be determined by the hidden vector calculated after processing the last word of the input.” Here, it is interpreted that the hidden semantic space, which results in a natural embedding vector is associated with a dense vector space. Also, the dimensions equal to the number of embeddings as a plurality of vectors is interpreted to be associated with the size of the vectors outputted from the mapping module, which as mentioned in limitation above, have fixed-size (using hashing operator).) 
However, He et al does not explicitly teach 
the vector space with dimensions equal to at least 300 as a plurality of vectors
representing sentences and paragraphs of the response in the dense vector space
a plurality of models for performing at least one of 
extracting name entities using the plurality of vectors
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents, and 
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents.

Lapiello does teach:
the vector space with dimensions equal to at least 300 as a plurality of vectors (see Col. 6, lines 28-41 of Lapiello as in claim 2: “(28) […] For example, embeddings can be used so that word indexes can be mapped to random vectors of a fixed size (e.g. 100, 200, 300). Those vectors can get their numbers fixed during the training procedure. FIG. 9B illustrates an example of a Deep Neural Network using convolutional layers and word embeddings written in Keras. The embeddings value can create a matrix of a number of words in the resume×size of the embedding vector.”)
He et al. and Lapiello are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention could have substituted the fixed number of embeddings in He et al. to incorporate the teachings of Lapiello wherein the number of embeddings are fixed at or more than 300 in order to yield predictable results of having data with the same/fixed length. (See KSR v. Teleflex)."

However, He et al. in combination with Lapiello does not explicitly teach the vector space with dimensions equal to at least 300 as a plurality of vectors
Yu et al. does teach:
representing sentences and paragraphs of the response in the dense vector space (see ¶ [0027 and 0030] and Figs. 2 and 5-6: “[0027] […]One idea behind embodiments of the hierarchical framework is to exploit the temporal dependency among sentences in a paragraph, so that when producing the paragraph, the sentences are not generated independently. Instead, the generation of one sentence might be affected by the semantic context provided by the previous sentences. For example, in a video of cooking dishes, a sentence the person peeled the potatoes is more likely to occur, than the sentence the person turned on the stove, after the sentence the person took out some potatoes from the fridge. Towards this end, embodiments of the presented hierarchical framework comprise two generators—a sentence generator and a paragraph generator, in embodiments both of which use recurrent layers for language modeling. […] In embodiments, the embedding of the generated sentence is encoded by the output of the recurrent layer. At the high level, the paragraph generator takes the sentential embedding as input, and uses another recurrent layer to output the paragraph state, which is then used as the new initial state of the sentence generator (see Section C, below). [0030] The methods for NMT in computational linguistics generally follow the encoder-decoder paradigm. An encoder maps the source sentence to a fixed-length feature vector in the embedding space”); 
He et al.  in combination Lapiello and Yu et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the elements as claimed and as taught by He et al.  in combination with Lapiello to incorporate the teachings of Yu et al.  of representing sentences and paragraphs of the response in the dense vector space in order to yield predictable results of considering the context of neighboring sentences (e.g., paragraph-related) instead of only single sentences. (See KSR v. Teleflex)."

However, He et al. in combination with Lapiello and Yu et al. do not explicitly teach a plurality of models for performing at least one of 
extracting name entities using the plurality of vectors
Loghmani et al. does teach:
a plurality of models for performing at least one of 
extracting name entities using the plurality of vectors (see Col. 23, lines 27-57: “(127) With the preprocessed user query, for each chunk of the chunked preprocessed user query process 1200 can perform the following steps. In step 1212, process 1200 can use a Name Entity Recognition (NER) ensemble to extract a domain specific name entity from the chunked preprocessed user query. In step 1214, process 1200 can use a sentient analysis technique to determine a sentiment of each chink of the chunked preprocessed user query. In step 1216, process 1200 can use a classification technique to produce one or more classes for each chunk of the chunked preprocessed user query.”), 
He et al.  in combination Lapiello and Yu et al. and Loghmani are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination Lapiello and Yu et al. to incorporate the teachings of Loghmani of extracting name entities using the plurality of vectors which provides the benefit of reducing friction in content discovery and expediting the process of understanding a consumer's intent (see Col 1, lines 40-45 of Loghmani).

However, He et al.  in combination Lapiello and Yu et al. and Loghmani do not explicitly teach:
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents, and 
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents

Kirshenbaum does teach:
classifying individual sentences for the responses using the plurality of vectors to generate sentence level intents (see ¶ [0026]: “In accordance with some embodiments, the semantic position identifier 104 processes each text item 106 by processing the sentences one at a time (such as in sequence). Rather than process a text item one sentence at a time, the semantic position identifier 104 can process other types of portions in the text item. The semantic position identifier 104 determines the appropriate senses for the word forms that appear in each sentence. […] Once the appropriate senses for the relevant words of a sentence are determined, the semantic positions of the respective senses (as determined from the position-based feature dictionary 110) are used for determining a semantic position of the sentence as a whole. Each of the sentences of the text item is processed in like manner to produce semantic positions for corresponding sentences.”); and 
classifying individual paragraphs for the responses using the plurality of vectors to generate paragraph level intents (see ¶ [0027]: “In some embodiments, the semantic positions of the sentences can then be used for determining semantic positions of higher-level portions of the text item, such as paragraphs, sections, chapters, and so forth. For example, the semantic position of each paragraph is derived from semantic positions of sentences in the paragraph, the semantic positions of each section is derived from the semantic positions of the paragraphs in the section, and so forth. The semantic position(s) of the relevant portion of the text item, or the semantic positions of the entire text item (which can be calculated from semantic positions or portions of the text item) is then used by the text analysis software 102 (or other software) to perform tasks, such as identifying the relevant topic(s) for the text item based on the list of topics 122 (or any of the other tasks listed earlier).”). 
He et al.  in combination with Lapiello and Yu et al. and Loghmani and Kirshenbaum are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination Lapiello and Yu et al. and Loghmani to incorporate the teachings Kirshenbaum of classifying individual sentences/paragraphs for the responses using the plurality of vectors to generate sentence/paragraph level intents which provides the benefit of identifying an accurate set of one or more topics for each item of textual data by allowing one or more topics to be identified based on semantics of a portion of a text item (i.e., sentence, paragraph) ([0002 and 0046] of Kirshenbaum ).
 
Regarding claims 12, He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum teach the limitations as in claim 11. 
Yu et al. further teaches:
wherein the classifying the sentence level intents uses a first recurrent neural network (RNN) (see ¶ [0035]: [0035] In embodiments, a paragraph generator is stacked with a sentence generator. In embodiments, the sentence generator comprises: 1) a Recurrent Neural Network (RNN) for language modeling; 2) a multimodal layer for integrating information from different sources; and 3) an attention model for selectively focusing on the input video features. In embodiments, the paragraph generator comprises another RNN which models the inter-sentence dependency.”), and 
the classifying the paragraph level intents uses a second RNN (see ¶ [0035]: “[0035] In embodiments, a paragraph generator is stacked with a sentence generator. In embodiments, the sentence generator comprises: 1) a Recurrent Neural Network (RNN) for language modeling; 2) a multimodal layer for integrating information from different sources; and 3) an attention model for selectively focusing on the input video features. In embodiments, the paragraph generator comprises another RNN which models the inter-sentence dependency.”).  
He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the elements as claimed and as taught by He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum to incorporate further teachings of Yu et al. of wherein the classifying the sentence level intents uses a first recurrent neural network (RNN) and the classifying the paragraph level intents uses a second RNN in order to yield predictable results of recognizing sequential characteristics of data and using patterns to predict scenarios by considering the context of neighboring sentences (e.g., paragraph-level) instead of only single sentences (e.g., sentence-level). (See KSR v. Teleflex).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello), Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) and Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 12 above, further in view of Wabgaonkar; Harshawardhan et al. (US 20190385595 A1 ; hereinafter referred to as Wabgaonkar et al.)

Regarding claims 13, He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum teach all the limitations as in claim 12 above.
However, He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum do not explicitly teach:
wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM).
Wabgaonkar et al. does teach:
 wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM) (see ¶ [0013]: “[0013] In another aspect, the above-mentioned forward RNN includes a first forward RNN component output; the bidirectional RNN includes a first bidirectional RNN component and a second bidirectional RNN component; and the first forward RNN component output is input into the second bidirectional RNN component. ”).  
He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum  and Wabgaonkar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination with Lapiello and Yu et al., Loghmani and Kirshenbaum to incorporate the teachings of Wabgaonkar et al. of wherein the first RNN and second RNN use Bi-directional Long Short Term Memory (Bi-LSTM) which provides the benefit improves the accuracy of performing the functions of: (1) classify a user's speech act into a dialogue act category, (2) identify a user's intent, and (3) extract semantic constituents from the word sequence. (abstract of Wabgaonkar et al.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello), Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) and Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 11 above, further in view of Gandhe; Ankur et al. (US 10121467 B1; hereinafter referred to as Gandhe et al.)
Regarding claim 14, He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum teach all the limitations as in claim 11 above.
However, He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum do not explicitly teach:
wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models
Gandhe et al. does teach:
wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models (see Col. 25, lines 45-65: “(130) Thus, an N-gram may be represented by a word embedding vector that corresponds to how the N-gram is used in the example text that is analyzed to create the word embedding vector. The word embedding may be created using a neural network language model (NNLM). The NNLM may include a continues space language model, skip-gram language model, positional language model or other model.”).  
He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum and Gandhe et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the elements as claimed and as taught by He et al. in combination with Loghmani to incorporate the teachings of Gandhe et al.  of wherein the encoding the tokens utilizes at least one of CBOW, Skip- gram and Universal language models in order to yield predictable results of predicting the meaning/intent of a token (i.e., word, term) given surrounding words. (See KSR v. Teleflex). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello), Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) and Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 11 above, further in view of Henry; Shawn (US 9892414 B1; hereinafter referred to as Henry)

Regarding claim 15, He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum teach all the limitations as in claim 11 above.
However, He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum do not explicitly teach:
wherein the named entities are extracted using a RNN
Henry does teach:
wherein the named entities are extracted using a RNN (see Col. 11, lines 29-43: “(66) Where the action corresponds to performing named entity recognition on one more messages received from the customer, a named entity recognition model may be used to process the messages and extract named entities. The named entity recognition model may also process the state vector. Any appropriate named entities may be extracted, such as named entities relating to an address, a phone number, or a name of the customer. Any appropriate named entity recognition model may be used, such as a classifier implemented with conditional random fields, a bidirectional recurrent neural network with conditional random field output, or an iterated dilated convolutions model. A named entity recognition model may also generate a recognized entities vector that represents the recognized entities, similar to the API request vector described above. ”).
He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum and Henry are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum to incorporate the teachings of Henry of wherein the named entities are extracted using a RNN which provides the benefit of facilitating a response to a customer request using mathematical models (e.g., neural networks). (Col. 1, lines 61-65 of Henry).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) and further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello), Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) and Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani) and Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) as in claim 11 above, further in view of SHEHATA SHADY et al. (WO 2011035425 A1; hereinafter referred to as Shady et al.)

Regarding claim 16, He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum teach all the limitations as in claim 11. 
However, He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum, do not explicitly teach the method further comprising a fourth modeling component for grouping sentences that are semantically similar  
Shady et al. does teach:
the method further comprising a fourth modeling component for grouping sentences that are semantically similar  (see ¶ [0074-0075]: “[0074][…] In one aspect of the invention, above dimensions provide a novel technique for establishing semantic distance, and can be implemented to a semantic engine and a computer program for enabling semantic analysis. [0075] In one aspect of the invention, the information referred to above for identifying text with related meaning is tracked, and the phrase separators and their words are grouped so as to establish groups of phrases of similar meaning. The weighting is then applied to such groups of phrases of similar meaning, so as to establish the ranking of the phrases, and thereby enable the extraction of keyphrases from the text. Therefore in this aspect, the keyphrases are extracted based on the frequency of phrases and also phrases of related meaning. It should be understood that, in establishing the groups of phrases having similar meaning different indicators of similarity of meaning may be used than those identified above, and also regarding the specific indicators identified above, depending on attributes of the text, different weight may be given based on application of one or more of the dimensions referenced above, i.e. semantic relations, semantic frames, conceptual meaning, and named entity.”).
He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum and Shady et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al. in combination with Lapiello, Yu et al., Loghmani and Kirshenbaum to incorporate the teachings of Shady et al. of the method further comprising a fourth modeling component for grouping sentences that are semantically similar which provides the benefit of allowing for the identification of keyphrases that are integral to the meaning of the text. ([0027] of Shady et al.).

Regarding claims 17, He et al. in combination with Lapiello, Yu et al., Loghmani and Shady et al. teach all the limitations as in claim 16 above.
Shady et al. further teaches:
wherein the grouping uses a K-nearest neighbor algorithm (see ¶ [0032-0033]: “[0032] Phrases generated may be subject, verb, and object. In addition, phrase separators can be identified by intelligent classifiers that are trained on annotated examples. Intelligent classifiers may implement or may be embodied by common classification algorithms such as Support Vector Machine (SVM), k Nearest Neighbor (kNN), etc. These classification techniques may be trained on sentences that have predetermined phrase separators to generate a model. This model is used to identify phrase separators in new sentences. [0033] A variety of phrase separator methods may be applied by the present invention. The one or more phrase separator methods applied may depend upon the type of text that the one or more keyphrases are to be extracted from. In one embodiment of the present invention an intelligent classifier may be utilized to extract specific words from one or more sentences within a text. Each specific word may be a phrase separator.”). 
He et al.  in combination Lapiello and Yu et al. and Loghmani and Shady et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination Lapiello and Yu et al. and Loghmani to incorporate the teachings of Shady et al. of wherein the grouping uses a K-nearest neighbor algorithm which provides the benefit of allowing for the identification of keyphrases that are integral to the meaning of the text. ([0027] of Shady et al.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over He; Xiaodong et al. (US 10133729 B2; hereinafter referred to as He et al.) further in view of Lapiello; Emilio Alfredo (US 10789460 B1; hereinafter referred to as Lapiello), Yu; Haonan et al. (US 20170127016 A1; hereinafter referred to as Yu et al.) and Loghmani; Seyed Ali (US 10803249 B2; hereinafter referred to as Loghmani), Kirshenbaum; Evan R. ( US 20080103773 A1; hereinafter referred to as Kirshenbaum) and SHEHATA SHADY as in claim 16 above, and further in view of He; Pengcheng et al. (US 20200005503 A1; hereinafter referred to as He; Pengcheng et al.) and DEVESA; Arturo (US 20200097814 A1; hereinafter referred to as Devesa).

Regarding claim 18, He et al.  in combination Lapiello, Yu et al., Loghmani and Shady et al. teach all the limitations as in claim 16. 
Shady et al. further teaches: 
the grouping of sentences (based in semantic similarity as discussed in claim 8: see ¶ [0074-0075] citations as in claim 8).
However, He et al.  in combination Lapiello and Yu et al. and Loghmani and Shady et al. do not explicitly teach wherein the second modeling component further trains a recurrent neural network for classifying the sentence level intents using the grouping of sentences above a threshold number 
He; Pengcheng et al. does teach:
wherein the second modeling component further trains a recurrent neural network for classifying the sentence level intents using the grouping of sentences above a threshold number (see [0061 and 0079]: “[0061] As can be seen, semantic similarity between source strings 401A-401P does not necessarily mean that the source strings 401A-401P are associated with a same intent. To help ensure that the intent (associated pattern or color) is correct, a human in the review workflow (e.g., 140) can be used to edit the intent or the intent classifier 122 can be used to determine the pattern or color. The intent classifier 122 can be implemented using a neural network trained on vetted input-output examples of input strings and corresponding output intents. [0079] In Example 8, Example 7 further includes, wherein sentences associated with the topic are used to train the intent classifier.” Here, the sentences associated with the topic are interpreted as associated with the grouping of sentences (as taught by Shady et al. in claim 8) above a threshold number.)
He et al.  in combination Lapiello, Yu et al., Loghmani, Shady et al. and He; Pengcheng et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination Lapiello and Yu et al. and Loghmani and Shady et al. to incorporate the teachings of He; Pengcheng et al.of the method further comprising training a neural network for classifying the sentence level intents using the grouping of sentences above a threshold number which provides the benefit of ensuring the intent is correct ([0115] of He; Pengcheng et al.).

However, He et al.  in combination Lapiello, Yu et al., Loghmani, Shady et al. and He; Pengcheng et al. do not explicitly teach: 
a recurrent neural network for classifying the sentence level intents 
Devesa does teach:
a recurrent neural network for classifying the sentence level intents 
 (see ¶ [0091 and 0110]: “[0091] In an embodiment of the present disclosure, the virtual medical assistant system 204 uses a second RNN to update the corpus of medical-training dataset with acquired information from the bi-directional conversation. In an embodiment of the present disclosure, the second RNN is a semantic RNN. Further, the semantic RNN takes the encoded semantic states from conversation network (first RNN network) as input. Furthermore, the semantic RNN uses the semantic states to inform next follow-up question to continue the bi-directional conversation. In addition, the semantic RNN uses the semantic states to inform useful medical facts for the user 102 based on the context of the conversation to continue the bi-directional conversation. [0110] In an example, the virtual medical assistant system 204 enables the bi-directional conversation by prompting the user 102 for enquiring a question. Further, the user 102 enquires the question from the virtual medical assistant system 204. The virtual medical assistant system 204 tokenizes the enquired question. Further, the virtual medical assistant system 204 performs sentence embedding of the enquired question using the trained RNN. The sentence embedding is compared with the embedding of all answers present in the training set using similarity measure. Further, the virtual medical assistant system 204 interactively replies to the user 102 with ten highest ranking answers.”).
He et al.  in combination Lapiello, Yu et al., Loghmani, Shady et al. and He; Pengcheng et al. and Devesa are both considered to be analogous to the claimed invention because they are in the same field of endeavor in  natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified He et al.  in combination Lapiello, Yu et al., Loghmani, Shady et al. and He; Pengcheng et al. to incorporate the teachings of Devesa of the method further comprising training a recurrent neural network for classifying the sentence level intents using the grouping of sentences above a threshold number which provides the benefit of using semantic states to inform next follo-up questions to continue a bi-directional conversation ([0091] of Devesa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/05/2022